          Case 5:19-cv-00122-R Document 21 Filed 03/26/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, et al.,               )
ex rel. BRYAN TICER,                            )
                                                )
                           Plaintiffs,          )
                                                )
v.                                              )      No. CIV-19-122-R
                                                )
OPTUM, INC.; OPTUMRX, INC.;                     )
UNITED HEALTH GROUP, INC.;                      )
CIGNA CORPORATION; and CIGNA                    )
HEALTH AND LIFE INSURANCE                       )
COMPANY,                                        )
                                                )
                           Defendants.          )

                                         ORDER

      On December 18, 2020, the United States and the various States named as plaintiffs

(“the Government”) filed notices of their election to decline intervention in this action

[Docs. 13 and 14]. As more than 90 days have passed since the Government declined to

intervene, Relator is directed to show cause in writing within 14 days of the date of this

order why service has not been timely made upon defendants. In the absence of such a

showing, the Complaint may be dismissed without further notice.

      IT IS SO ORDERED this 26th day of March 2021.
